Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/884,638 is being allowed in view of the proper terminal disclaimer filed on November 2, 2021, and since none of the prior art of record, particularly the references to Miller et al (US 2011/0081723) and Lange et al (US 4,061,468), teach or fairly suggest a method and an assembly for detecting an inorganic nitrate substance comprising the steps of collecting a substance comprising an inorganic nitrate on a sample medium, wherein the sample medium is impregnated with solid particles of a chemical that reacts with the inorganic nitrate substance to produce nitrite ions, and the solid particles are dispersed uniformly on a surface of the sample medium, applying a liquid reagent to the sample medium, and initiating a reaction between the inorganic nitrate substance and the solid particles of the chemical on the sample medium by the application of the liquid reagent to the sample medium, wherein the reaction between the inorganic nitrate substance and the solid particles of the uniformly dispersed chemical generate nitrite ions and the nitrite ions formed in the reaction react with the liquid reagent to produce a color that corresponds to the inorganic nitrate substance. Both Miller et al and Lange et al fail to teach that a solid test chemical which reacts with an inorganic nitrate to produce nitrite ions is uniformly dispersed on a surface of a sample medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 24, 2022